IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


IN RE: ADOPTION OF NEW RULES      : 192 MM 2014
4000-4016 AND RECISION OF RULES :
5000.1-5000.13 OF THE PENNSYLVANIA:
RULES OF JUDICIAL ADMINISTRATION :
                                  :
PETITION OF: THE PENNSYLVANIA     :
COURT REPORTERS ASSOCIATION       :


                                        ORDER


PER CURIAM


       AND NOW, this 23rd day of January, 2015, as the notice of the Court’s adoption

of the Uniform Rules Governing Court Reporting and Transcripts has been published in

the Pennsylvania Bulletin, see 44 Pa. B. 7843 (December 20, 2014), the “Emergency

Petition” is hereby DENIED, without prejudice to the Pennsylvania Court Reporters

Association’s ability to present its concerns to the Committee on Court Reporting and

Transcripts, see Pa.R.J.A. No. 4003(C), or, where appropriate, to the president judges

of various judicial districts, in accordance with the procedure contemplated by Pa.R.J.A.

No. 4008(F).



       Madame Justice Todd dissents in part, as she would grant Petitioner’s request to

file a motion for reconsideration.